Citation Nr: 1314497	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  09-28 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	Michael V. Quatrini, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active service from February 1996 to April 2000.

The issue of entitlement to an evaluation in excess of 10 percent for GERD comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims (Court) regarding a Board decision rendered in January 2011.  This matter was originally on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2010, the Veteran testified at a Travel Board hearing.  In December 2012, the Veteran testified at a Central Office hearing.  Transcripts of these hearings are of record.  At the second hearing, additional testimony was taken on the issue of a rating in excess of 10 percent for a low back disorder.  This issue was remanded by the Board in the January 2011 decision.  An examination has been conducted, but the matter was not otherwise dealt with at the RO, nor has readjudication of that matter been conducted.  In view of some findings on that examination, and in view of testimony offered at the second hearing, additional development of this matter will also be undertaken as denoted below.

Review of Virtual VA reveals no documents herein pertinent.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

It is noted that a recent request for an extension of time has been received from the appellant's attorney.  It is indicated that additional testing was to go on in March 2013.  It was requested that no decision be made for 60 days after March 30, 2013.

Review of the record prior to that request revealed that regardless of evidence submitted, the case was in need of the development set out herein.  As such, a final decision is not entered at this time, but the matter will be remanded for the development described herein.  The additional evidence can be associated with the claims file at the RO as part of the review to be undertaken.  Thus, there is no prejudice to the appellant in proceeding to issue this remand.

The Veteran contends that the symptoms associated with his service-connected GERD and low back disability are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  He presented testimony in December 2012 to the effect that he thought that his GERD and low back symptoms were worse than when he was last examined by VA.  

It is noted that the issue on the title page was the subject of a Joint Motion by the Court.  It was noted that a March 2006 record entry made reference to a history of shoulder pain and that this was not discussed in the Board decision.

It is also noted that recent VA records suggest that the appellant has obtained some private treatment for this disorder.  Those records should be obtained with the appellant's assistance as needed.

A VA examination of the back was conducted pursuant to prior remand.  In that examination, it was noted that the complaints of pain seemed out of context given the observed physical findings.  It was indicated that there might be some "nonorganic" cause of the low back pain.

It is also noted that on that examination, very few symptoms or indications of neurological impairment was noted.  At the most recent hearing, more significant neurological findings were reported.  Further examination is indicated.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his GERD and low back disability that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  Specifically, he should assist in obtaining the reported records from the private physician who has treated the GERD.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  All attempts to obtain the records should be documented in the claims folder.

2.  The Veteran should be afforded a VA examination to ascertain the severity of his GERD.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Specifically, it should be indicated whether there is now, or has been at any time during the appeal period, shoulder pain associated with the gastrointestinal symptoms.  Any indicated diagnostic tests and studies should be accomplished.   

3.  The examiner who conducted the February 2011 examination should be contacted if possible.  The examiner should be asked whether it is thought the Veteran malingered during the examination.  The examiner should also be asked what the possible nature of the "nonorganic" causes of back pain might be, and asked to identify any pertinent examination that might be conducted.  If the examiner is not available, additional examination should be scheduled.  Also, a separate neurological examination should be conducted as set forth below.

4.  The Veteran should be afforded a VA neurological examination to ascertain the severity of his low back disability.  (This may be in addition to the action requested in paragraph 3.)  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.  
     
The examiner should identify all neurological manifestations of the Veteran's service-connected low back disability, identify all nerve(s) involved and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory (neuralgia), or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain (neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis. 

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


